On the 24th day of March, 1936, an information was filed in the Justice court of Montrose township, Lee county, Iowa, charging Harold J. Wilson with unlawfully driving his automobile by, and failing to stop at, a stop sign at the junction of highways 61 and 161 south of Montrose, Iowa, in violation of section 5079-d6 of the 1935 Code of Iowa.
The defendant entered a plea of "not guilty" and demanded a jury trial. A jury was selected in the Justice court and trial was had. The jury returned a verdict of guilty. The Justice of the Peace fined defendant $25 and costs, and defendant appealed to the district court of Lee County.
[1] After the appeal the defendant filed a motion in the district court, headed "Motion for Judgment". Many interesting questions were raised in this motion but the record before us shows that no ruling was ever made upon the motion, and the defendant, without securing a ruling, entered into a stipulation, waiving a jury and agreeing that the case should be submitted to the judge of the district court upon an agreed statement of facts. By entering into the stipulation, without securing a ruling on the motion, the defendant waived his motion.
[2] The only question therefore before us, is whether or not upon the record as shown there is sufficient evidence to sustain the verdict returned.
The stipulation upon which the case was presented to the district court shows that the stop sign where highway 61 joins 161, was properly erected, and that the defendant drove his car by the stop sign without stopping. It is admitted also that there was no evidence of careless driving, intent, wilfulness or wantonness except such as may be deducted from the admitted failure to stop. The sign was there in its proper place. The appellant admittedly drove by it without stopping and entered highway *Page 574 
161, utterly ignoring the stop sign. He was under no compulsion and drove just exactly where he intended to drive. The case was submitted to a jury in the justice court which returned a verdict of guilty. Upon the appeal to the district court, a jury having been waived by agreement, the court found the defendant guilty. There was evidence to sustain the verdict.
It therefore follows that the judgment and decree of the lower court must be, and it is hereby, affirmed.